Name: Commission Regulation (EC) NoÃ 1290/2006 of 30 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 31.8.2006 EN Official Journal of the European Union L 236/18 COMMISSION REGULATION (EC) No 1290/2006 of 30 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 31 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 30 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 87,3 068 147,1 999 117,2 0707 00 05 052 68,9 999 68,9 0709 90 70 052 72,3 999 72,3 0805 50 10 388 69,0 524 44,8 528 53,6 999 55,8 0806 10 10 052 82,4 220 123,4 624 139,0 999 114,9 0808 10 80 388 86,9 400 90,8 508 79,8 512 93,3 528 77,4 720 82,6 800 140,1 804 100,8 999 94,0 0808 20 50 052 124,0 388 86,5 999 105,3 0809 30 10, 0809 30 90 052 117,3 096 12,8 999 65,1 0809 40 05 052 96,4 066 47,1 098 45,7 624 150,3 999 84,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.